— Order, Supreme Court, New York County (Eugene Nardelli, J.), entered January 3, 1989, which denied defendant’s motion to dismiss the complaint for failure to state a cause of *361action pursuant to CPLR 3211 (a) (7) and 3013, is unanimously affirmed, with costs.
On a motion to dismiss for failure to state a cause of action, we must "draw all inferences favorable to the plaintiff’ (Katz v American Tech. Indus., 96 AD2d 932, 933) and accord the challenged pleading a "liberal construction” (Alro Bldrs. & Contrs. v Chicken Koop, 78 AD2d 512). The complaint alleges that, in 1985, the parties agreed each to invest $50,000 in a close corporation and to share profits. The plaintiff complains that he never received his stock and that defendant converted the plaintiffs contribution to the defendant’s own use. We are satisfied that, accepting all of plaintiffs factual averments as true, the complaint states causes of action for declaratory relief and for an accounting. Concur — Kupferman, J. P., Ross, Asch, Kassal and Smith, JJ.